Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Meyer, J.), imposed September 14, 1990.
Ordered that the sentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues *247which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Sullivan, Harwood, Rosenblatt and Copertino, JJ., concur.